             Case 3:18-cr-02472-WQH Document 49 Filed 06/08/20 PageID.89 Page 1 of 2
AO 245D (CASO Rev. 1/19) Judgment in a Criminal Case for Revocations


                                     UNITED STATES DISTRICT COURT
                                            SOUTHEIU{I>\ST~DF
                                                   -~ ti .. ..,.~~
                                                                   CALIFORNIA
                                                                    ~~


              UNITED STATES OF AMERICA                                   JUDGMENT IN A CRIMINAL CASE
                                                         1911 JUH - 8 (nof R~oUlion of Probation or Supervised Release)
                                V.                                       \~~;$>~&~Committed On or After November 1, 1987)
           JESUS RAFAEL SANCHEZ-MEZA(if:RK, U::':?':'.: ,/~··:~,t,.LlfORi'l\A
                                                                         1


                                    ·:;01.m:=:2:i :l;yC;case Number:                                3:18-CR-02472-WQH
                                                                                 - ·"""'' 1--r"'{
                                                         \'
                                                                         Richard'f>elce Falls
                                                                         Defendant's Attorney
REGISTRATION NO.                 68673-298
•-
THE DEFENDANT:
1Z1   admitted guilt to violation of allegation(s) No.        1-2

D     was found guilty in violation ofallegation(s) No.
                                                              ------------- after denial of guilty.
Accordin2Iy, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                  Nature of Violation

               1                   nv3, Unlawful use of a controlled substance or Failure to Test; VCCA (Violent Crime Control
                                   Act)
               2                   nv8, Failure to be truthful and/or follow instructions




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.
            Case 3:18-cr-02472-WQH Document 49 Filed 06/08/20 PageID.90 Page 2 of 2
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                 JESUS RAFAEL SANCHEZ-MEZA (1)                                           Judgment - Page 2 of2
CASE NUMBER:               3:18-CR-02472-WQH

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Six (6) months




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       •     at
                  --------- A.M.                              on
                                                                   ------------------
       •     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
•      Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:

       Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to - - - ' - - - - - - - - - - - - - - -

at                                       , with a certified copy of this judgment.
     ------------


                                                                UNITED STATES MARSHAL



                                    By                     DEPUTY UNITED STATES MARSHAL




                                                                                                3:18-CR-02472-WQH
